PER CURIAM.
We affirm the order adjudicating appellant in contempt. See Kaylor v. Kaylor, 466 So.2d 1253, 1254 (Fla. 2d DCA 1985), rev. dismissed, 500 So.2d 530 (Fla.1987). However, because it is conceivable that the amount of periodic alimony awarded to ap-pellee could be affected by a decision of the Florida Supreme Court in Thompson v. Thompson, No. 74,419, we remand with direction to withhold enforcement of the contempt order, pending a decision therein. The husband’s obligations pursuant to the trial court’s final judgment are in no way altered by this decision.
ANSTEAD, GLICKSTEIN and WARNER, JJ., concur.